Citation Nr: 0713721	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from May 1944 to September 
1945.  He died in 
June 2000. The appellant is the veteran's surviving spouse.

This case comes from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was remanded in June 2004 for further development.

In March 2007, the appellant filed a motion to advance this 
case on the Board's docket.  That motion was granted by the 
Board in April 2007.


FINDINGS OF FACT

1.  The veteran died in June 2000; his death certificate 
lists the immediate cause of death as cardiac arrest due to 
or as a consequence of coronary artery disease.  Severe 
aortic stenosis was listed as a significant condition 
contributing to death but not related to the cause of death.
 
2.  During his lifetime service connection was established 
for vestibular damage, evaluated as 30 percent disabling; for 
left ear otitis media, evaluated as 10 percent disabling; and 
for left ear hearing loss rated as noncompensable.  

3. A service connected disability did not contribute 
substantially or materially to his death or aid or lend 
assistance to the production of death. 



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 and Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the benefit sought on appeal.  The claim was readjudicated in 
an April 2005 supplemental statement of the case. The failure 
to provide notice of the type of evidence necessary to 
establish an effective date for benefits sought on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claims, and any questions as to the 
appropriate effective date to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), full 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. The service medical 
records are available, as well as private medical records, 
and there is no pertinent evidence which is not currently 
part of the claims file. Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of her claim.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
 
Service connection may be granted for a disorder incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. § 1110 (West 2002).  
 
Service connection may be granted for heart disease if that 
disorder was compensably disabling within one year of the 
veteran's separation form active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2006).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Background

The appellant contends, in essence, that the veteran's 
concussive ear injuries suffered during service contributed 
to stress which in turn affected his cardiovascular system 
leading to his death by cardiac arrest.

The veteran served as a naval gunner during World War II. 
Service medical records show no treatment for coronary artery 
disease.  
 
At a July 1953 VA examination no pertinent findings were made 
to coronary artery disease.
 
In May 1984, Donald Bortz, M.D., reported that the veteran 
was treated in July and August 1973  at Westmoreland Hospital 
for an acute myocardial infarction.  Doctor Bortz diagnosed 
arteriosclerotic heart disease.

An April 1995 report prepared by Anwar Khan, M.D., of Latrobe 
Heart Associates states that the veteran apparently suffered 
a myocardial infarction in 1978 although an echocardiogram 
revealed no wall abnormalities or previous scar.  Aortic 
stenosis, and possible coronary heart disease were diagnosed. 

A March 1998 VA examination noted that the veteran was not 
being medically treated for aortic stenosis at that time.

In 2000, the RO received the appellant's application for 
dependency and indemnity compensation and certificate of 
death.  In response to the appellant's application for 
benefits, the RO in August 2000 notified her that entitlement 
to VA death benefits required a demonstration that a 
disability of service origin resulted directly in the 
veteran's death.  It indicated that the appellant should 
submit all available medical records pertaining to the 
veteran's treatment for conditions related to the cause of 
the veteran's death. 

In support of the appellant's claim she submitted letters 
dated in October 2000, and October 2003 from Vicki Cunnard, 
MSN, CRNP.  Ms. Cunnard noted that in her opinion the veteran 
suffered from PTSD and a generalized anxiety disorder as a 
result of his chronic ear condition.  She further opined that 
the veteran suffered from PTSD:

which resulted from his traumatic 
experience while on active duty in the 
naval service. He also experienced a 
great deal of stress dealing with his 
ongoing severe symptomatology from his 
otological problems that never healed 
from his initial blast concussion from a 
20 inch and five inch bomb which exploded 
next to him while on combat duty in 1945.  
Both types of stress in my opinion caused 
his cardiac condition, which ultimately 
caused his death from a massive 
myocardial infarction June 2000.

In her October 2003 letter, Ms. Cunnard, added that while she 
had never examined the veteran, she was very familiar with 
his medical history and military experience. She further 
opined that the veteran suffered from ongoing severe 
symptomatology which was very stressful and definitely 
"highly suspicious conditions" which were 
"definitely a possibility in his succumbing to a sudden 
cardiac arrest."

The claimant also submitted several letters from Eleanor G. 
Morris, M.D.  In a February 2001 letter, Dr. Morris noted 
that the veteran had been a patient of hers for many years. 
He suffered from deafness, tinnitus, mastoiditis, and 
purulent discharge from both ears as a result of injury 
suffered in service.  She opined that these problems 
contributed to stress which in turn affected his 
cardiovascular system eventually leading to his death by 
myocardial infarction. 

In a May 2003 letter, Dr. Morris noted that the veteran 
suffered from concussion and anxiety.  She opined that:

Since chronic stress affects the 
cardiovascular system, it is a well known 
medical fact that hypertension and 
arteriosclerosis can develop.  It is my 
opinion that [the veteran] developed 
sufficient cardiovascular stress to cause 
his myocardial infarction and his 
death." The stress resulting from his 
injury eventually led to his death by 
myocardial infarction.

In October 2003, Dr. Morris added, "It is also my opinion; 
his hypertension and coronary artery disease was aggravated 
by his chronic ear problem, and thus contributed to his 
death."

In an undated VA Form 21-4142 Dr. Morris wrote that the 
veteran had been her patient from the time of his separation 
from the Navy until she retired from the practice of 
medicine.  She noted that his medical records were no longer 
available.

In February 2005, a VA cardiologist and a VA psychiatrist 
provided medical opinions regarding the veteran's cause of 
death.  The examiners reviewed the evidence of record 
including the letters submitted by Ms. Cunnard, and Dr. 
Morris. The examiners noted the veteran's documented history 
of cardiovascular disease.  They opined that there was no 
evidence in the claims folder that the veteran's coronary 
artery disease had its onset during military service or 
within one year after separation from service. they added 
that:

Thus, it is not at all likely (not at 
least as likely as not) that the 
veteran's coronary heart disease is 
related to military service, had it's 
onset within one year of his separation 
from service or is otherwise related to 
service.

The examiners further noted that there was no medical 
evidence to support the contention that the veteran had a 
psychiatric disorder prior to his death; there was no record 
of treatment for any psychiatric disorder; and, there was no 
medical evidence to support the contention that the veteran 
suffered from PTSD.  The opinion of Ms. Cunnard, CRNP was 
noted to be "speculation only," as she did not have the 
necessary credentials to make an initial diagnosis of PTSD. 
The examiners further noted that:

Regardless, there is no medical, 
scientific or research literature to 
support the contention that PTSD causes 
coronary artery disease.  The opinion 
provided by Dr. Morris is also 
speculative as there is no medical, 
scientific, or research literature that 
supports the opinion provided.

Thus in summary, it is not at all likely 
(not at least as likely as not) that the 
veteran had a psychiatric disorder prior 
to his death that was due to his period 
of military service, that there is any 
causal relationship between his ear 
disorder and a psychiatric disorder, or 
that any psychiatric disorder (in 
particular PTSD) caused or contributed 
substantially and materially to 
development of coronary artery disease.

Analysis

Service connection for the cause of the veteran's death.

On review of the evidence addressing the relationship between 
the veteran's service-connected disability and his death, the 
Board finds that it must assign greater evidentiary weight to 
the February 2005 VA opinion than those provided by the 
veteran's healthcare provider Dr. Morris, or by Ms. Cunnard, 
and the appellant.

In this respect, the Board first notes that heart disease was 
not demonstrated in service or to a compensable degree within 
one year of separation from active duty.  Coronary artery 
disease apparently was first demonstrated in 1973. (See May 
1984 report from Dr. Bortz.)
 
Second, in contrast to the opinions offered by Ms. Cunnard 
and Dr. Morris, the February 2005 VA opinions were provided 
after a review of the entire claims file including the 
aforementioned opinions.  Moreover, the February 2005 VA 
opinion prepared by board certified specialists in psychiatry 
and cardiology offers a specific rationale for the opinions 
given.  While Ms. Cunnard opined that the veteran suffered 
from PTSD and generalized stress as a result of his ear 
disorder, and this in turn caused the cardiac condition which 
led to his death, her opinion is not based on any facts as 
there is no competent evidence the veteran suffered from PTSD 
or a generalized stress disorder prior to his death.  In fact 
Ms. Cunnard concedes that she never examined the veteran.

Dr.  Morris offered no medical basis or rationale for her 
opinions.  Further, there is no evidence that Dr. Morris 
based her opinion on all of the evidence of record.  When 
asked for the veteran's treatment records she noted that she 
was retired from the practice of medicine and the veteran's 
records were no longer available.

There is no doubt of the sincerity of the appellant's beliefs 
and the Board empathizes with her loss; however, the 
preponderance of the most probative medical evidence is 
against the contention that the veteran's death was in any 
way related to service.  As the appellant is not trained in 
the field of medicine, she is not competent to offer an 
opinion regarding any medical causation leading to the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
 
Under the circumstances the evidence is not approximately 
balanced.  Rather, the preponderance of the evidence is 
against the claim. The weight of the evidence demonstrates 
that the veteran's fatal cardiac arrest was not related to 
service. As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for the cause of the veteran's 
death must be denied. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends VA educational program benefits to surviving spouses 
of veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1).

As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency Educational Assistance under 38 
U.S.C. Chapter 35 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


